DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
In the preliminary amendment filed on September 21, 2020, claims 2-20 have been newly added and claim 1 has been amended.  Therefore, claims 1-20 are currently pending for examination. 

Double Patenting
Double Patenting over conflicting US patents 10380852 and 10650647 is overcome due to Terminal disclaimer filed on 6/17/2022 and the subsequent approval.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety such as “wherein the computer system has at least two operating modes, including an assistant mode and a monitoring mode: while operating in the assistant mode, receiving a command to operate in the monitoring mode; in response to the command, transitioning from operating in the assistant mode to operating in the monitoring mode;” in combination with “while operating in the monitoring mode, detecting a sound; obtaining a determination as to whether the sound meets one or more monitoring criteria; and in accordance with a determination that the sound meets the one or more monitoring criteria, generating an alert or notification”.

Regarding claim 19, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety such as ““operating in at least two modes, including an assistant mode and a monitoring mode; while operating in the assistant mode, receiving a command to operate in the monitoring mode; in response to the command, transitioning from operating in the assistant mode to operating in the monitoring mode” in combination with  “while operating in the monitoring mode, detecting a sound; obtaining a determination as to whether the sound meets one or more monitoring criteria; and in accordance with a determination that the sound meets the one or more monitoring criteria, generating an alert or notification”.

Regarding claim 20, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety such as “operate in at least two modes, including an assistant mode and a monitoring mode; while operating in the assistant mode, receive a command to operate in the monitoring mode; in response to the command, transition from operating in the assistant mode to operating in the monitoring mode;” in combination with “while operating in the monitoring mode, detect a sound; obtain a determination as to whether the sound meets one or more monitoring criteria; and in accordance with a determination that the sound meets the one or more monitoring criteria, generate an alert or notification”.

Sager et al. (US 20140313032 A1) fails to teach “while operating in the assistant mode, receiving a command to operate in the monitoring mode; in response to the command, transitioning from operating in the assistant mode to operating in the monitoring mode”. 

Regarding claims 2-18, the claims are found allowable due to their dependence upon an already allowed claim and lacking any technical errors.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687